Citation Nr: 1436141	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected irritable bowel syndrome (IBS).  

2.  Entitlement to a compensable disability rating for the service-connected appendectomy scar.  

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity sciatica associated with the service-connected low back disability.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for right ear hearing loss.

5.  Entitlement to service connection for heat exhaustion.

6.  Entitlement to service connection for a penile injury.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for high cholesterol.

8.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a positive PPD test and preventive treatment for tuberculosis.  

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right knee injury, other than right knee strain, to include cold injury residuals and arthritis.

10.  Entitlement to service connection for hemorrhoids.  

11.  Entitlement to service connection for a bilateral shoulder disability to include residuals of a cold injury and arthritis.

12.  Entitlement to service connection for a disability of the right foot.

13.  Entitlement to service connection for loss of smell.  

14.  Entitlement to service connection for residuals of chemical burns.  

15.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability to include residuals of a cold injury and arthritis; and, if so, whether service connection is warranted.  

16.  Entitlement to a disability in excess of 10 percent for a lumbar spine (low back) disability prior to June 6, 2012 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Before the case was certified to the Board on appeal, the RO issued a rating decision in July 2013 which increased the 10 percent rating for the service-connected low back disability to 20 percent effective from June 6, 2012.  The rating decision also granted service connection for a right knee strain, tinnitus, left ear hearing loss, and tinea pedis.

In April 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

According to the record, including the 2014 personal hearing testimony, the Veteran is working, and he has never claimed that his service-connected disabilities render him unemployable.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the record and is not currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The reopened claim of service connection for a left knee disability to include arthritis and cold injury residuals, along with the issue(s) of entitlement to service connection for hemorrhoids, a bilateral shoulder disability, to include as secondary to cold injuries, right foot disability, loss of smell, residuals of chemical burns on the hands; and, the issue of entitlement to higher disability ratings for the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Veteran's April 2014 hearing, he requested to withdraw from appellate status the issues of entitlement to increased ratings for the service-connected IBS, sciatica of the right leg, and appendectomy scar.

2.  At the Veteran's April 2014 hearing, he requested to withdraw from appellate status the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for right ear hearing loss, high cholesterol, a positive PPD test; and residuals of a right knee injury including cold injury and arthritis.

3.  At the Veteran's April 2014 hearing, he requested to withdraw from appellate status the issues of entitlement to service connection for heat exhaustion and a penile injury.  

4.  In a January 1998 rating decision, the RO denied entitlement to service connection for a left knee disability based on a lack of a current disability.  The Veteran did not appeal that determination.  

5.  The evidence associated with the claims file since January 1998 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability, including arthritis and cold injury residuals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of entitlement to a disability rating in excess of 30 percent for the service-connected IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a compensable disability rating for the service-connected appendectomy scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a disability rating in excess of 10 percent for the service-connected sciatica of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for right ear hearing loss, high cholesterol, a positive PPD test and residuals of a right knee injury to include cold injury and arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of entitlement to service connection for heat exhaustion and a penile injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The January 1998 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

7.  New and material evidence has been received to reopen the claim of service connection for a left knee disability, to include arthritis and cold injury residuals.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the Veteran's April 2014 personal hearing, and before promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to a disability rating in excess of 30 percent for the service-connected IBS; entitlement to a compensable disability rating for a service-connected appendectomy scar; entitlement to a disability rating in excess of 10 percent for service-connected sciatica of the right lower extremity; whether new and material evidence has been received to reopen previously denied claims of service connection for right ear hearing loss, high cholesterol, a positive PPD test, and residuals of a cold injury to the right knee; and entitlement to service connection for heat exhaustion and a penile injury.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  As such, the Board does not have jurisdiction to review them and they are dismissed.

II.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The January 1998 rating decision denied service connection for a left knee disability based on no current disability.  That determination was not appealed nor was new and material evidence submitted within one year of the rating decision.  To the extent that the Veteran submitted duplicates of his service treatment records after the rating decision, 38 C.F.R. § 3.156(c) is not applicable.  Since the January 1998 denial, new and material evidence has been added to the file consisting of a June 2012 VA examination report noting a diagnosis of left knee meniscal tear.  As this evidence is new and material, the claim is reopened.  

The reopened claim of service connection for a left knee disability is addressed in the remand below.  


ORDER

The issue of entitlement to a disability rating in excess of 30 percent for service-connected irritable bowel syndrome (IBS) is dismissed.  

The issue of entitlement to a compensable disability rating for the service-connected appendectomy scar is dismissed.  

The issue of entitlement to a disability rating in excess of 10 percent for right lower extremity sciatica associated with the service-connected low back disability is dismissed.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for right ear hearing loss is dismissed.

The issue of entitlement to service connection for heat exhaustion is dismissed.

The issue of entitlement to service connection for a penile injury is dismissed.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for high cholesterol is dismissed.

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a positive PPD test and preventive treatment for tuberculosis is dismissed.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right knee injury, other than right knee strain, to include cold injury residuals and arthritis is dismissed.

The previously denied claim of service connection for a left knee disability, to include arthritis and cold injury residuals is reopened; and, to that extent only, the claim is granted.  


REMAND

The remaining claims on appeal require additional development of the record as follows:

A VA examination is necessary to ascertain the current nature and likely etiology of the Veteran's claimed cold injury residuals of both shoulders and the left knee.  The Veteran testified at his personal hearing before the undersigned in April 2014 that he served in Alaska from 1983 to 1986 and was expected to work in extreme cold weather.  The Veteran maintains that he incurred cold injuries to his shoulders and left knee as a result of the harsh cold weather in Alaska.  

A VA examination is necessary to ascertain the current nature and likely etiology of the Veteran's claimed chemical burn residuals.  At his April 2014 personal hearing, the Veteran testified that he suffered chemical burns on his hands, at the fingertips during service while working with petroleum.  According to the Veteran, his fingertips continue to bleed from time to time as a result of the burns.  

Similarly, a VA examination is necessary to ascertain the current nature and likely etiology of the claimed loss of sense of smell.  The Veteran testified at his April 2014 hearing that he first noticed a loss of smell after he was continuously exposed to the petroleum.  

A VA examination is necessary to ascertain the current nature and likely etiology of the Veteran's claimed hemorrhoids.  The Veteran testified at his personal hearing in April 2014 that he developed bleeding hemorrhoids in service which have continued to the present.  

A VA examination is necessary to ascertain the current nature and likely etiology of the Veteran's claimed right foot pain.  At his April 2014 personal hearing, the Veteran testified that he stepped on a nail during service which continues to cause pain in the area.

Regarding the Veteran's claim for a disability rating greater than 10 percent prior to June 6, 2012 and greater than 20 percent thereafter for the service-connected low back disability, the record shows that the Veteran's forward flexion, with consideration of additional limitation due to pain on motion, has been limited to 45 degrees throughout the period covered by this claim.  See VA examinations in November 2007 and June 2012.  What is not clear is whether there is additional limitation of motion due to pain during flare-ups.  At the Veteran's April 2014 personal hearing he testified that he exhibits flare-ups several times per year with excruciating pain and an inability to get out of bed.  At the time of his November 2007 examination, the Veteran reported incapacitating episodes of back pain as often as 5 times per year, which last for 1-7 days.  During the year prior to the examination, he reported 5 incidents of incapacitation totaling 10-15 days.  At his more recent June 2012 VA examination, however, the examiner indicated that the Veteran had no incapacitating episodes of back pain during the prior year, but the Veteran testified at his April 2014 that his symptoms had not improved, and had, in fact increased somewhat.

Given the inconsistencies between examinations with regard to incapacitating episodes, and the possibility of increased limited motion due to pain during a flare-up, another examination is necessary.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record, as well as any records from 1999 from the VA Medical Center in Richmond, Virginia.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, all tri-care records not previously obtained from the Woodbridge Clinic and hospital at Fort Belvoir should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all VA medical records pertaining to the Veteran not currently of record, including but not limited to, records from the VA Medical Center in Richmond, Virginia beginning in 1999.  

2.  Obtain and associate with the claims file or electronic record all pertinent tri-care records from the Woodbridge Clinic and hospital at Fort Belvoir that are not already of record.  Please note that the Veteran is treated as a military retiree.

3.  Schedule the Veteran for VA examinations with examiners who can determine the current nature and likely etiology of the Veteran's cold injury residuals on the left knee and both shoulders (to include whether the Veteran has arthritis); the claimed chemical burn residuals (bleeding) on the Veteran's fingertips; loss of sense of smell; hemorrhoids and right foot pain due to a nail puncture.  The claims file and electronic record must be made available to and reviewed by the examiners in conjunction with the examinations.  

The examiner must obtain a history of the Veteran's claimed disabilities.  The examiner(s) are asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current cold injury residuals and/or arthritis of the shoulders and/or left knee, chemical burn residuals loss of smell, hemorrhoids and/or right foot nail puncture residuals began in service; or are otherwise related to any disease, injury or other event in service.  

The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's assertions that he had to work in extreme cold weather while stationed in Alaska which resulted in cold injuries of the shoulders and the left knee; his assertion that he suffered chemical burns on his hands at the fingertips during service while working with petroleum, and his fingertips continue to bleed from time to time; his assertion that he first noticed a loss of smell after he was continuously exposed to petroleum; his assertion that he developed bleeding hemorrhoids in service which have continued to the present; and his assertion that he stepped on a nail during service which continues to cause pain in the area.  In some cases, the Veteran did not seek treatment in service for his claimed in-service disabilities, however, he is competent to report injuries and symptoms he experienced in service and thereafter.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination by an appropriate examiner to set out findings and determine the current severity of his service-connected lumbar spine disability.  The examiner should identify all low back pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss; and, whether this limitation is increased during periods of flare-ups.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Please review the Veteran's November 2007 VA examination and the Veteran's April 2014 hearing transcript for a description of the severity and frequency of the flare-ups.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

5.  Ensure that all examinations are adequate, and if not, return the examination(s) for clarification.  

6.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


